DETAILED ACTION

This action is in response to the application filed on 8/14/2020. 
      Claims 1-20 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 9/21/2020 and 2/18/2022 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Murakowski et al. (US20170041068 A1).


























1.. A system comprising:
a first modulator configured to convert a radio-frequency signal to an optical signal;
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.

a first optical delay line configured to delay, by a first amount, a first optical signal based on the optical signal output by the first modulator;
“[0087] With these phase offsets applied to each of the modulators 130, despite the different lengths of the optical fibers 140, the upcoverted optical signals corresponding to the selected RF frequency remain in proper phase relations at the outputs 141 of the optical fibers 140 for the optical interference (e.g., constructive and destructive interference) in the composite beams 160 and 185 to reproduce the RF scene at this selected RF frequency as an optical image on the detector 190 (as still and/or video image). This way, the image projected onto and detected by the detector 190 corresponds to the RF scene of the selected RF frequency received by antenna array 120. However, optical signals corresponding to RF frequencies outside this selected RF frequency will exit the optical fiber bundle without compensation for the phase differences caused by the different lengths of the optical fibers 140 in the optical fiber bundle and thus will be distributed across the detector 190 and appear as noise to the detector 190.”

‘[0089] In the exemplary implementation above, optical fibers with varying lengths were utilized however other means for effecting phase variation can be utilized. For example, 

a second optical delay line configured to delay, by a second amount, a second optical signal based on the optical signal output by the first modulator; and
“[0065]…The modulator outputs may be split into multiple fibers, and multiple output fiber bundles may be used to form multiple images. Each output fiber bundle may contain a different distribution of the fiber lengths by which each corresponding image represents a different projection of the full spatial-spectral scene.”

“[0087] With these phase offsets applied to each of the modulators 130, despite the different lengths of the optical fibers 140, the upcoverted optical signals corresponding to the selected RF frequency remain in proper phase relations at the outputs 141 of the optical fibers 140 for the optical interference (e.g., constructive and destructive interference) in the composite beams 160 and 185 to reproduce the RF scene at this selected RF frequency as an optical image on the detector 190 (as still and/or video image). This way, the image projected onto and detected by the detector 190 corresponds to the RF scene of the selected RF frequency received by antenna array 120. However, optical signals corresponding to RF frequencies outside this selected RF frequency will exit the optical fiber bundle without compensation for the phase differences caused by the different lengths of the optical fibers 140 in the optical fiber bundle and thus will be distributed across the detector 190 and appear as noise to the detector 190.”

‘[0089] In the exemplary implementation above, optical fibers with varying lengths were utilized however other means for effecting phase variation can be utilized. For example, true time delay lines—either adjustable or fixed—can be utilized to introduce length variation. Adjustable time delay provides the benefit of adjusting or fine tuning system operation on the fly.”

“[0101] The idea of co-locating the two arrays can be implemented as shown in FIG. 14 where a single antenna array is present. The modulated optical output of each antenna element is split into two, and the resulting two sets of fibers are collected into two fiber bundles to reconstruct two optical images. The lengths of the fibers in each of the bundles are chosen so as to produce different RF optical axes, labeled as RF axis A and RF axis B in FIG. 14. As a result of having originated from two different RF imaging axes, the two optical images correspond to two different projections of the 3D k-space, as explained in FIG. 11A, and therefore provide means to reconstructing the AoA and frequency of received RF waves.”

at least one photodetector configured to convert optical signals from the first and second delay lines to at least one electrical signal, 
“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

wherein the at least one electrical signal corresponds to at least one pixel of a radio frequency image.
“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

2. The system of claim 1, further comprising:
an imaging module configured to determine a value for the least one pixel of the radio- frequency image based at least in part on the at least one electrical signal.
“[0078] where the first of Eqs. (2) explicitly shows the summation of the dot product in Eq. (1) whereas the second of Eqs. (2) shows a compact notation involving matrix multiplication of (sought) vector S by matrix A to obtain the measured vector P of detected optical intensities. In Eq. (2), matrix A is determined by the details of the imaging receiver that include the geometry of the antenna array, the geometry of the fiber array, and the lengths of the fibers, as well as any additional optical phases applied to the optical signals conveyed by the optical channels. Vector S describes the RF scene in k-space, i.e. the frequencies (or frequency distributions), angles of arrival and intensities of the RF sources whose signals are received by the antenna array. Vector P comprises the intensities measured by the photodetectors. Hence, the reconstruction of the RF scene based on detected (measured) optical intensities P may require the ‘inversion’ of the relation Eq. (2). Since matrix A may in general be rectangular (not square) and/or singular, such ‘inversion’ may not be well defined in general. In this case, an approximate, and ‘most likely’ vector S is sought that satisfies Eqs. (2) or Eq. (1). Note also that in Eq. (2), finding the left inverse of matrix A would be sufficient to reconstruct the scene.”

3. The system of claim 1, further comprising:
a first antenna configured to receive the radio-frequency signal, the first antenna electrically connected to the first modulator.
“[0065] The optical approach may include the following: RF signals are received by antennas 120 that feed modulators 130, which upconvert the signals onto optical 

4. The system of claim 3, further comprising:
a second antenna configured to receive the radio-frequency signal, the second antenna electrically connected to a second modulator.
“[0065] The optical approach may include the following: RF signals are received by antennas 120 that feed modulators 130, which upconvert the signals onto optical carriers conveyed by fibers 140. The sidebands are launched into free space as a composite optical beam 160 through an output fiber bundle that replicates the arrangement of antennas 120 in the array, at reduced scale. In this way the optical output of the bundle comprises a scaled replica of the RF field incident on the antenna array aperture. In some embodiments, the output of the fiber bundle need not replicate the arrangement of the antennas 120. Simple optical lenses and a camera (focal plane array of detectors 190) can then be used to capture the interference pattern of the composite optical beam 160, from which an optical image of the RF scene may be obtained (i.e. a map of the AoA and amplitude of any and all RF emitters sensed by the antenna array 120)...”

8. The system of claim 1, further comprising:
at least one processor; and
at least one memory comprising processor-executable instructions that, upon execution by the at least one processor, cause the system at least to:
[0038] As is traditional in the field of the disclosed technology, features and exemplary implementations are described, and illustrated in the drawings, in terms of functional blocks, units and/or modules. Those skilled in the art will appreciate that these blocks, units and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like, which may be formed using semiconductor-based fabrication techniques or other manufacturing technologies. In the case of the blocks, units and/or modules being implemented by microprocessors or similar, they 

form a radio-frequency image based at least in part on output of the photodetector.
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.

“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

9. The system of claim 1, wherein processing for the radio-frequency image is performed in the optical domain.
“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

“[0051] Given that the positions of the individual antenna elements 120 in the array 110 are fixed, the phase relations of waves sampled by these elements depend on both the angle of arrival and on the frequency. For example, in a system where the geometry of the lenslet array 150 matches the geometry of the antenna array 110, two waves arriving at the RF aperture from the same direction but differing in frequency will (normally) reconstruct in the optical domain as bright spots in different positions on the image plane (e.g., on photodetector 190 for detection and processing by processor 200), as shown in FIG. 3A…”




10. A system, comprising:
an antenna;
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.

a modulator that receives an electrical signal from the antenna;
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.

an array of optical delays that receives an optical signal from the modulator; and
“[0065]…The modulator outputs may be split into multiple fibers, and multiple output fiber bundles may be used to form multiple images. Each output fiber bundle may contain a different distribution of the fiber lengths by which each corresponding image represents a different projection of the full spatial-spectral scene.”

“[0087] With these phase offsets applied to each of the modulators 130, despite the different lengths of the optical fibers 140, the upcoverted optical signals corresponding to the selected RF frequency remain in proper phase relations at the outputs 141 of the optical fibers 140 for the optical interference (e.g., constructive and destructive interference) in the composite beams 160 and 185 to reproduce the RF scene at this selected RF frequency as an optical image on the detector 190 (as still and/or video image). This way, the image projected onto and detected by the detector 190 corresponds to the RF scene of the selected RF frequency received by antenna array 120. However, optical signals corresponding to RF frequencies outside this selected RF 

‘[0089] In the exemplary implementation above, optical fibers with varying lengths were utilized however other means for effecting phase variation can be utilized. For example, true time delay lines—either adjustable or fixed—can be utilized to introduce length variation. Adjustable time delay provides the benefit of adjusting or fine tuning system operation on the fly.”

a photodetector that receives an optical signal from the array of optical delays.
“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

11. The system of claim 10, wherein output of the photodetector corresponds to a pixel of a target image.
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.

“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such as a charge coupled device (CCD) array, CMOS image sensor array, and/or a photodiode array, an optical camera, and/or other standard image sensors....”

12. The system of claim 11, wherein a value for the pixel is determined by optical-domain processing.
“[0044]…The resulting overlapping beams forming a composite beam projected onto photodetector 190, e.g., an image sensor array formed on a semiconductor chip, such 

“[0051] Given that the positions of the individual antenna elements 120 in the array 110 are fixed, the phase relations of waves sampled by these elements depend on both the angle of arrival and on the frequency. For example, in a system where the geometry of the lenslet array 150 matches the geometry of the antenna array 110, two waves arriving at the RF aperture from the same direction but differing in frequency will (normally) reconstruct in the optical domain as bright spots in different positions on the image plane (e.g., on photodetector 190 for detection and processing by processor 200), as shown in FIG. 3A…”

13. The system of claim 10, further comprising:
at least one processor;
at least one memory comprising processor-executable instructions that, upon execution by the at least one processor, cause the system at least to:
[0038] As is traditional in the field of the disclosed technology, features and exemplary implementations are described, and illustrated in the drawings, in terms of functional blocks, units and/or modules. Those skilled in the art will appreciate that these blocks, units and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like, which may be formed using semiconductor-based fabrication techniques or other manufacturing technologies. In the case of the blocks, units and/or modules being implemented by microprocessors or similar, they may be programmed using software (e.g., microcode) to perform various functions discussed herein and may optionally be driven by firmware and/or software…”

form a radio-frequency image based at least in part on output of the photodetector.
“[0039] Aspects of the disclosure are related to devices and associated methods for improving a wideband radio-frequency (RF) phased-array receiver. The embodiments described here may determine a signal's angle of arrival (AoA) and frequency in real time. Aspects of the embodiments provide a signal detection mechanism wherein RF signals are upconverted by fiber-coupled electro-optic modulators driven by the antenna elements of a phased array. The conversion results in sidebands on an optical carrier wave supplied by a laser. These optical sidebands are substantially proportional in power to the RF power incident into each antenna element, and also preserve the phase carried by the incident RF signal. This RF upconversion allows the optical sidebands to be used to reconstruct an image of the RF energy in the scene.



Regarding the claims 15 and 16, they recite elements that are at least included in the claims 1 and 8 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor and memory in the claims, see 

20. The method of claim 15, wherein the output signal corresponding to the pixel is generated based at least in part by a photodetector.
“[0080] To facilitate and speed the reconstruction of RF scenes, a look-up table can be constructed by, for example, direct sensing of known scenes which can be augmented by computational processing using known tomography techniques, as described above, on selected matrix entries as necessary. The look-up table may receive inputs comprising one or more pixel coordinates corresponding to the location(s) of detected light by the photodetector 190. Based on receiving these pixel coordinate inputs, the look-up table may output one or more k-space vectors, each k-space vector identifying the frequency and AoA of a corresponding RF source of the RF scene. In some examples, the look-up table may also receive input(s) of the intensity of the detected light by the photodetector corresponding to each of the one or more pixel coordinates and output k-space vector(s) based on such intensity input(s).”


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakowski in view of Seidel et al. (US 2011/0150485 A1; hereinafter Seidel).

Regarding the claim 5, Murakowski discloses the invention substantially as claimed as mentioned above for the claim 1.

Murakowski does not disclose,
5. The system of claim 1, wherein the first optical delay line comprises at least one of a nano-waveguide propagation delay, a resonator group delay, or an optical resonator.

Seidel discloses,
5. The system of claim 1, wherein the first optical delay line comprises at least one of a nano-waveguide propagation delay, a resonator group delay, or an optical resonator.
“[0026]…This design forms an opto-electronic loop with an optical portion that includes the optical resonator 100 as an optical delay element and an optical modulator, and an electrical portion which includes the photodiode 210, the circuit 230, the amplifier 250 and the electrodes 111, 112…The resonator 100 provides the optical delay in the loop to reduce the phase noise of the loop that may be difficult to achieve with a conventional RF voltage-controlled oscillator. A second detector 220 is used to provide low frequency detection for monitoring the injection locking operation.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Seidel and apply them on the teachings of Murakowski to incorporate the optical delay line utilizing optical resonator in Murakowski.
.  

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakowski in view of Yao (US 6,417,957 B1).
Regarding the claim 5, Murakowski discloses the invention substantially as claimed as mentioned above for the claim 1.

Murakowski does not disclose,
6. The system of claim 1, wherein the first modulator comprises a ring modulator.

Yao discloses,
6. The system of claim 1, wherein the first modulator comprises a ring modulator.
3:45-57 “An optical modulator 160 is coupled to the other distal ends of the two PM fibers 152 and 154 to form an optical ring. . . This optical modulation hence converts the RF signal in the electrical domain into the optical domain and allows subsequent optical processing and transmission.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Yao and apply them on the teachings of Murakowski to incorporate the ring modulator in Murakowski.
One would be motivated as implementing such ring modulator would have eliminated polarization sensitivity of the modulator (see 4:5-13 of Yao).   


Regarding the claim 19, Phase discloses the invention substantially as claimed as mentioned above for the claim 15.

Murakowski does not disclose,
19. The method of claim 15, wherein the first optical signal is supplied to the array of optical delays based at least in part on output of a ring modulator.

Yao discloses,
19. The method of claim 15, wherein the first optical signal is supplied to the array of optical delays based at least in part on output of a ring modulator.
3:45-57 “An optical modulator 160 is coupled to the other distal ends of the two PM fibers 152 and 154 to form an optical ring. . . This optical modulation hence converts the RF signal in the electrical domain into the optical domain and allows subsequent optical processing and transmission.”


One would be motivated as implementing such optical signal from the output of the ring modulator would have eliminated polarization sensitivity of the modulator (see 4:5-13 of Yao).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakowski in view of “Design and Analysis of Ultra-Miniaturized Meandering Photonic Crystals Delay Lines” Fakharzadeh et al. (hereinafter Fakharzadeh).
Regarding the claim 7, Murakowski discloses the invention substantially as claimed as mentioned above for the claim 1.

Murakowski does not disclose,
7. The system of claim 1, wherein at least one of the first and second optical delay lines comprises a meandered waveguide.

Fakharzadeh discloses,
7. The system of claim 1, wherein at least one of the first and second optical delay lines comprises a meandered waveguide.
[Abstract] “In this paper, we study the characteristics of a novel ara miniaturized optical delay line, which delays light ina meandering SSeeateeaE Steet Sees photonic crystal waveguide, and describe the design steps. We show g . Q . Q : how lattice parameters and refractive index difference of the pho- 3 . e . & e tonic crystal affect the bandgap width and suggest a criterion to 3 = e s & e select these parameters. Next, we focus on the parallel waveguide Le . Q . & : channels in photonic crystal, and analyze the impact of the channel 3 = e . S 2 length and the interchannel spacing on crosstalk. We suggest a | = e s S l method for mitering the sharp corners in meandering lines which E a i i reduces the undesired reflections by 8 dB. Considering all these nt : oe — * guidelines, we examine the propagation of light in the proposed ia delay line through calculating time-delay and insertion loss. To 2 achieve longer delays in a small device area, we concentrate on en OR coupled cavities in photonic crystals and propose an approximate eee method for calculating the group velocity of light in the coupled BR gue defects. We show how by replacing waveguide channels of a mean- BR 8 a oe dering delay line with coupled defects we achieve time-delays more BR 8 an than 9 ps within a device size around 27 jzm, which corresponds to s 8 8 See OE a miniaturization factor of 100…”


One would be motivated as implementing such meandered wav guide would have allowed for miniaturization of the system of Murakowski.   


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakowski in view of Hajimiri et al. (US 2017/0063460 A1; hereinafter Hajimiri).
Regarding the claim 7, Murakowski discloses the invention substantially as claimed as mentioned above for the claim 10.

Murakowski does not disclose,
14. The system of claim 10, wherein the optical delays occupy less surface area than an electrical delay line providing an equivalent amount of delay.

Hajimiri discloses,
14. The system of claim 10, wherein the optical delays occupy less surface area than an electrical delay line providing an equivalent amount of delay.
“[0003] Electro-optical systems, also referred to as optically assisted electronics, perform certain operations in the optical domain and thus may have an enhanced overall performance. Such systems include optically realized low loss electrical delays, optically driven low phase noise oscillators, low loss interconnects, as well as mm-wave and THz signal generators. The high carrier frequency of optical signals when used in electrical systems enables electro-optical systems to have a performance that may exceed that of fully electrical systems. Furthermore, the relatively small size of some optical components, such as integrated photonic resonators, enable certain filtering operations to be performed in a smaller area compared to an equivalent fully electrical system.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Hajimiri and apply them on the teachings of Murakowski to incorporate the optical delays occupying less surface area than an electrical delay line which provide an equivalent amount of delay in Murakowski.
One would be motivated as implementing such optical delay would have allowed for increase in the performance efficiency in the system of Murakowski.   



Allowable Subject Matter







Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 17 and 18, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… generating, based on a radio-frequency signal received by a first antenna, a first optical signal;
generating, based on a radio-frequency signal received by a second antenna, a second optical signal;
generating a plurality of delayed optical signals by supplying the first and second optical signals to an array of optical delays; 
generating an output signal corresponding to a pixel of a target image, based at least in part on the plurality of delayed optical signals and 
providing the first and second antennas and the array of optical delays on an integrated circuit.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu et al. (US20080252524 A1) and Tietjen et al. (US20090115650A1) disclose relevant art related to the subject matter of the present invention.



































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481